                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON


COOS COUNTY OF OREGON,                                                        Case No. 6:19-cv-00576-MC
              Plaintiff,
     v.                                                                       OPINION AND ORDER

DAVID BERNHARDT, in his official capacity
as United States Secretary of the Interior; U.S.
DEPARTMENT OF THE INTERIOR, acting
by and through the BUREAU OF LAND
MANAGEMENT,

                  Defendants.
_____________________________________

MCSHANE, Judge:

        Plaintiff Coos County of Oregon brings this action for declaratory and injunctive relief

under the Administrative Procedure Act, 5 U.S.C. § 706(1).1 Plaintiff alleges that Defendants

violated the Coos Bay Wagon Roads Act (“CBWR Act”), 43 U.S.C. §§ 2621 and 2622, by

repeatedly refusing to conduct an appraisal of the Coos Bay Wagon Road Grant Lands (“CBWR

lands”). Pl.’s Compl. ⁋⁋ 1–2, ECF No. 1. Plaintiff alleges that an appropriate appraisal of the

CBWR lands would result in more federal revenue being allotted to the county. See id. ⁋ 23.

Defendants move to dismiss Plaintiff’s claims for lack of subject matter jurisdiction, arguing that



1
 5 U.S.C. § 706(1) requires the reviewing court to compel unlawfully withheld or unreasonably delayed agency
action.

1 – OPINION AND ORDER
Plaintiff cannot meet the redressability prong of Article III standing.2 Defs.’ Mot. 1, ECF No. 11.

Because Plaintiff has alleged a procedural injury and demonstrated a possibility of redress

sufficient to establish procedural standing, Defendants’ Motion to Dismiss (ECF No. 11) is

DENIED.

                                                           BACKGROUND

           The CBWR lands are federal lands within the Oregon counties of Coos and Douglas.

Pl.’s Compl. ⁋ 1. Defendants oversee the management of these lands as proscribed by the CBWR

Act and Oregon & California Railroad Lands Act (“O&C Act”), 43 U.S.C. § 2601. Defs.’ Mot.

2–3. The O&C Act provides that a percentage of the revenue from O&C lands shall go to the

counties where the lands are located, but a similar provision does not exist for the CBWR lands.

Id. at 3. Therefore, Congress enacted the CBWR Act to allow for payments in lieu of taxes to

counties where the CBWR lands are located. Id. The CBWR Act requires a committee to

appraise and assess the lands as it would “other similar properties” within the counties. 43 U.S.C.

§ 2621. The appraisal committee consists of one person representing the Secretary of the Interior,

one person representing the two counties, and a third person satisfactory to the Secretary of the

Interior and the counties. Id. Payments are to be based on the “same rates of taxation as are

applied to privately owned property of similar character” within the counties. Id. An appraisal is

required at least once every ten years. 43 U.S.C. § 2622.

           The State of Oregon created the Oregon Forestland Program in 2003, which assigns


2
  In addition to constitutional standing requirements, Plaintiff must also satisfy the statutory standing requirements for a lawsuit brought
under the Administrative Procedure Act, 5 U.S.C. §§ 701–706. Those requirements are “(1) that there has been final agency action
adversely affecting the plaintiff, and (2) that, as a result, it suffers legal wrong or that its injury falls within the ‘zone of interests’ of the
statutory provision the plaintiff claims was violated.” Churchill Cty. v. Babbitt, 150 F.3d 1072, 1078 (9th Cir. 1998). Neither Plaintiff nor
Defendants raised this issue and it is clear that Plaintiff meets these requirements. Defendants’ refusal to conduct an appraisal is a final
agency action and Plaintiff’s assertion that the lack of an appraisal causes financial injury to Plaintiff because of lesser payment amounts
is an injury that falls within the zone of interests protected by the CBWR Act.


2 – OPINION AND ORDER
Forest Land Classifications to privately owned forestlands in Western Oregon and, in turn,

dictates the tax rate for forestlands. Defs.’ Mot. 3; see ORS §§ 321.207, 321.210.

         “Forestland” means land in western Oregon that is being held or used for the
         predominant purpose of growing and harvesting trees of a marketable species and
         has been designated as forestland or land in western Oregon, the highest and best
         use of which is the growing and harvesting of such trees.

ORS § 321.257(2). Eight land classifications qualify for specially assessed values. ORS §

321.210(2). The Oregon Department of Revenue assigns the classifications. ORS § 321.348(1).

         The CBWR lands have not been appraised in the last ten years. Pl.'s Compl. ⁋ 15.

Plaintiff has repeatedly attempted to convene an appraisal committee with Defendants. Id. ⁋ 16.

Defendants continue to maintain that under the Oregon Forestland Program, the CBWR lands

meet the criteria for specially assessed forestlands and therefore an appraisal is no longer

necessary. Id. ⁋ 17. In 2008, the Oregon Department of Revenue weighed in on this issue, telling

Defendants that because federal lands are exempt from ad valorem taxation3 it is the

Department’s position that the CBWR lands are not entitled to forestland special assessment

under state tax laws. Pl.’s Compl. Ex. 4, at 4. Despite this guidance, Defendants determined that

the CBWR lands qualified as forestlands under the Oregon Forestland Program and made

payments based on specially assessed values. Pl.’s Compl. ⁋⁋ 17, 23. In 2017, Coos County

Assessor Steve Jansen notified Defendants that the Coos County Assessor’s Office disqualified

the CBWR lands as forestlands. Pl.’s Compl. Ex. 3, at 1. Mr. Jansen explained that the CBWR

lands no longer qualified for special assessment under the Oregon Forestland Program because

the federal government managed large portions of the lands in ways that did not meet the criteria


3
 Ad valorem means “according to value.” BLACK’S LAW DICTIONARY (2d ed. 1910). An ad valorem tax is “[a]n
additional charge put on an item that is a percentage of its value.” Id. Generally, federal lands are not subject to state
ad valorem taxes under the Supremacy Clause.

3 – OPINION AND ORDER
for forestland classification. Id. at 3.

        Defendants argue that state laws regarding land classifications do not apply to the CBWR

lands. Defs.’ Reply 2, ECF No. 17. Rather, they assert that the O&C Act classifies the CBWR

lands as “timberlands,” qualifying the lands for forestland special assessment in the same manner

that private properties of similar character would be taxed. Id. at 2–3. Defendants also argue that

the CBWR lands meet the statutory definition of “forestland” under ORS § 321.257(2): “land in

western Oregon, the highest and best use of which is the growing and harvesting of such trees.”

Id. at 3–4. Defendants conclude that the rate for payments is certain and no appraisal is

necessary. Id. at 2.

                                           STANDARD

        A motion to dismiss under Fed. R. Civ. P. 12(b)(1) challenges the subject matter

jurisdiction of a federal court. A federal court has no jurisdiction to resolve any claim for which a

plaintiff lacks standing. Warth v. Seldin, 422 U.S. 490, 498 (1975); Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992). Standing requires a plaintiff to show she has “suffered some

actual or threatened injury as a result of the putatively illegal conduct of the defendant, and that

the injury ‘fairly can be traced to the challenged action’ and ‘is likely to be redressed by a

favorable decision.’” Valley Forge Christian Coll. v. Ams. United for Separation of Church and

State, Inc., 454 U.S. 464, 472 (1982) (citations omitted). “The party invoking federal jurisdiction

bears the burden of establishing these elements.” Lujan, 504 U.S. at 561.

        There is, however, a lower bar where procedural rights are concerned. “[A] person who

has been accorded a procedural right to protect his concrete interests can assert that right without

meeting all the normal standards for redressability and immediacy.” Lujan, 504 U.S. at 572 n.7.



4 – OPINION AND ORDER
To satisfy the injury-in-fact requirement for procedural standing, a plaintiff must allege that (1)

the defendant violated certain procedural rules; (2) these rules protect plaintiff's concrete

interests; and (3) it is reasonably probable that the challenged action will threaten her concrete

interests. Nuclear Info. and Res. Serv. v. Nuclear Regulatory Com’n, 457 F.3d 941, 949 (9th Cir.

2006).

         When a plaintiff has shown a procedural injury, she has a lesser burden regarding the

causation and redressability prongs of Article III standing. Salmon Spawning & Recovery All. v.

Gutierrez, 545 F.3d 1220, 1226 (9th Cir. 2008) (citing Lujan, 504 U.S. at 572 n.7). A plaintiff

asserting procedural standing “need not demonstrate that the ultimate outcome following proper

procedures will benefit [her]” to satisfy redressability. Cantrell v. City of Long Beach, 241 F.3d

674, 682 (9th Cir. 2001). Rather, a plaintiff need only show that “the relief requested—that the

agency follow the correct procedures—may influence the agency's ultimate decision of whether

to take or refrain from taking a certain action. This is not a high bar to meet.” Salmon Spawning,

545 F.3d at 1226–27 (internal citation omitted). Nonetheless, “the redressibility [sic] requirement

is not toothless in procedural injury cases.” Id. at 1227.

                                           DISCUSSION

         Defendants argue that Plaintiff lacks standing and therefore this Court lacks subject

matter jurisdiction over Plaintiff’s claims. Defs.’ Mot. 1. Specifically, Defendants argue that

Plaintiff’s requested relief—an appraisal of the CBWR lands—will not influence the agency’s

decision regarding the rate for payments nor redress Plaintiff’s alleged injury. Id. at 7, 11–12.

Plaintiff argues that it has alleged a procedural injury and showed a possibility of redress under

procedural standing requirements. Pl.’s Resp. 7–8, ECF No. 16.



5 – OPINION AND ORDER
       Plaintiff has sufficiently alleged an injury-in-fact for procedural standing. Defendants

violated the CBWR Act’s procedural rules by refusing to convene an appraisal committee to

appraise the CBWR lands in the last ten years. See 43 U.S.C. § 2622. These rules protect

Plaintiff’s concrete interest in receiving accurate payments from Defendants. See Pl.’s Resp. 8.

Because Plaintiff has established a procedural injury, Plaintiff need not satisfy normal Article III

standing requirements having to do with causation and redressability. See Valley Forge Christian

Coll., 454 U.S. at 472; Lujan, 504 U.S. at 572 n.7. Plaintiff only needs to show that the requested

relief may influence the agency’s ultimate decision. See Salmon Spawning, 545 F.3d at 1226–27.

       Plaintiff has shown that convening an appraisal committee and conducting an appraisal of

the CBWR lands may influence the rate for payments. Defendants have assumed that the CBWR

lands qualify as forestlands under the Oregon Forestland Program and issued payments

accordingly. Plaintiff has raised considerable doubt as to whether the CBWR lands qualify for

special assessment under this state-created tax program. The CBWR Act states that:

       Upon appraisal thereof, the land and timber thereon shall be assessed as are other
       similar properties within the respective counties, and payments hereunder in lieu of
       taxes shall be computed by applying the same rates of taxation as are applied to
       privately owned property of similar character in such counties.

43 U.S.C. § 2621. Defendants overlook a provision of the CBWR Act which requires that the

lands “be assessed as are other similar properties” within the counties. See id. (emphasis added).

Rather than conducting an appraisal and assessment, Defendants unilaterally decided that the

CBWR lands qualify as forestlands because the O&C Act classifies them as timberlands. Yet

Defendants provide no authority showing that federally classified timberlands are similar in

character to state classified forestlands. The mere fact that the two classifications sound similar




6 – OPINION AND ORDER
in nature does not make them so—the mountains of Tennessee would be nothing but foothills in

Oregon despite what they might be called.

       More importantly, the CBWR Act does not give Defendants sole discretion in

determining whether the CBWR lands are similar in character to privately owned forestlands.

Rather, the CBWR Act requires an appraisal committee to assess the CBWR lands. Under the

Oregon Forestland Program, an evaluation of lands in Western Oregon takes place and the

Oregon Department of Revenue assigns Forest Land Classifications to lands that qualify as

forestlands. See ORS §§ 321.210(2), 321.348(1). A similar evaluation of the CBWR lands has

not occurred. Defendants argue that the Oregon Department of Revenue assigned land

classifications to some of the CBWR lands. Defs.’ Mot. 3. This is unavailing considering the

Department’s letter to Defendants in which it declined to assign classifications to the CBWR

lands. Pl.’s Compl. Ex. 4, at 4. Certain provisions of the Oregon Forestland Program raise

questions over whether the CBWR lands are similar to lands that qualify for forestland special

assessment. For example, the State Forester may disqualify lands for special assessment if they

are not managed according to a resource management plan accounting for a final harvest. ORS §

321.367. Many of the CBWR lands are dedicated to reserves, which do not allow for a final

harvest. Pl.’s Compl. ⁋ 20, Ex. 3, at 3.

       This Court need not decide whether the CBWR lands would qualify for forestland special

assessment under the Oregon Forestland Program. The issue is whether there is a possibility of

redress for Plaintiff’s alleged injury sufficient to establish procedural standing. Plaintiff has

demonstrated that, by conducting a proper assessment, an appraisal committee could conclude

that the CBWR lands do not meet certain requirements under the Oregon Forestland Program.



7 – OPINION AND ORDER
Plaintiff has therefore established that conducting an appraisal may influence the rate for

payments sufficient to demonstrate procedural standing.

                                         CONCLUSION

       Defendants’ Motion to Dismiss (ECF No. 11) is DENIED.



       IT IS SO ORDERED.

       DATED this 5th day of November, 2019.



                                   __s/Michael J. McShane_________
                                         Michael J. McShane
                                     United States District Judge




8 – OPINION AND ORDER
